DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Applicant’s Remarks are compelling and commensurate with both the original disclosure and the claims as amended.  The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 8, and 15.

The most closely applicable prior art of record is Clark (US 20160350766).  Clark discloses a system for processing regulatory compliance data to generate business requirements for complying with regulatory obligations (abstract).  Clark discloses a system that will quantitatively classify all regulatory laws via an assigned taxonomical structure (Clark [0006]).  The system will query users to answer a series of intelligently curated questions based on a series of attributes (Clark [0006]). The curated questions are used to elicit user-specific information that is used by the back-end architecture to intelligently classify the regulations relevant to a specific company, and to automatically generate regulatory compliance information tailored to that company and its business operations (Clark [0006]).

Tulek (US 9058606) also discloses closely related prior art.  Tulek discloses a similar system for forming an accelerated compliance plan, in part through comparing client (organization) characteristics (abstract).  Tulek discloses comparing information stored in a specific client profile to corresponding information stored in the at least one citation starter set and identifying a matching citation starter set (Tulek 12:41-48).

Claim 1
The prior art of record neither anticipates nor fairly and reasonably teach “A method, by a processor, for providing analytics on a compliance profile of type organization and a compliance named entity of type organization in a computing environment, comprising: receiving a plurality of collected information for an organization, wherein the plurality of collected information is ingested into a repository used to collect organization profiles of a plurality of organizations inclusive of the organization; extracting text data, from one or more data sources, representing one or more features describing one or more compliance named entities expected to perform an obligation, wherein the one or more features describing the compliance named entity are identified by performing a named-entity recognition (NER) operation on the text data as a subtask of the text data extraction; classifying specifically named entities into predefined categories, wherein the predefined categories represent one of the one or more features; associating the obligation with the compliance named entity based on the compliance named entity being in a similar one of the predefined categories, and wherein the obligation is identified by locating obligatory language, identified among non-obligatory language in both regulatory and non-regulatory documents and determined by examining both direct and inferential semantic content in the text data, directed to an action specifically required by a referent of the NER operation; training a machine learning classifier, using the one or more features from the extracted text data, to associate the obligation with the compliance named entity; determining one or more compliance profiles of type organization according to the association formed by the trained machine learning classifier used on the extracted text data, wherein determining the one or more compliance profiles includes implementing the trained machine learning classifier to automatically assign the obligation to a specific company comprising the compliance named entity; and matching the one or more compliance named entities of type organization to the one or more compliance profiles of type organization, wherein the matching includes pairing those of the one or more features extracted from the text data determined to be similar between the one or more compliance profiles of type organization to the one or more compliance named entities of type organization comprising a determined one of the plurality of organizations.”

Claim 8 is a system claim similar to the method of claim 1.  Claim 15 is a computer program product claim similar to the method of claim 1.  Claims 8 and 15 are allowed on the same basis as claim 1.   

Examiner notes that the underlined limitations above, in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record.  The dependent claims are allowable for reasons consistent with those of the independent claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/
Primary Examiner, Art Unit 3689